Citation Nr: 0844712	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.  

2.  Entitlement to service connection for right knee 
disability.  

3.  Entitlement to service connection for left knee 
disability.  

4.  Entitlement to an increased (compensable) rating for 
deafness, left ear.  

5.  Entitlement to an increased (compensable) rating for 
scars due to trauma, both shins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, denied the veteran's claims for service connection for 
a deviated nasal septum, a right knee condition, and a left 
knee condition, and continued noncompensable ratings for 
deafness, left ear, and scars, both shins.  In May 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in September 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2005.

In December 2005, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.   

The Board's decision denying service connection for a 
deviated nasal septum and for right and left knee 
disabilities is set forth below.  The claims for compensable 
ratings for deafness, left ear, and for scars, both shins, 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  There is no competent medical evidence that the veteran 
has a current deviated nasal septum.  

3.  There is no competent medical evidence that the veteran 
has any current right or left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a deviated nasal 
septum are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  The criteria for service connection for right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

3.  The criteria for service connection for left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection for a deviated nasal septum and a bilateral knee 
condition.  This letter also informed the veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The November 2004 VCAA letter also requested that the veteran 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The April 2005 rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  
Hence, the November 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

The Board notes that the RO notified the veteran regarding 
VA's assignment of disability ratings and effective dates in 
a June 2006 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because, in its decision, 
the Board herein denies the claims for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, and VA and private treatment records.  
Also of record and considered in connection with the appeal 
is the transcript of the veteran's December 2005 RO hearing, 
along with various statements submitted by the veteran and 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record in 
connection with these claims is warranted. 

In a VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)) 
received in May 2005, the veteran reported that he was 
treated by Dr. Belmont for a deviated nasal septum from 
January 1988 through 1989; however, a response from Dr. 
Belmont's office indicated that there were no records found 
on the veteran.  As such, the Board finds that VA has 
fulfilled its duty to attempt to obtain these records and 
that no further action in this regard is required.  

The also Board notes that, in August 2005, the RO requested 
all records pertaining to the veteran's jump school, 
including jump records from the time the veteran was attached 
to a ranger unit, from the National Personnel Records Center 
(NPRC).  In The same month, the NPRC responded that the 
records request had been forwarded to Code 16 for response.  
In October 2005, the Defense Finance and Accounting Service 
responded that the veteran's records were unavailable.  As 
such, the Board finds that VA has also fulfilled its duty to 
attempt to obtain any in-service jump records, and that no 
further action in this regard is required.  

The Board has also considered the veteran's assertion, 
advanced during the December 2005 RO hearing, that nothing 
was mentioned regarding his knees during VA examinations to 
evaluate his hearing loss and scars, and that he had not been 
tested or examined in regard to his knees.  While he was 
afforded VA examinations in January 2005, to evaluate his 
deafness, left ear, and scars, both shins, these examiners 
did not address the claims for service connection for left or 
right knee disabilities.  The Board emphasizes; however, in 
this appeal, there is no medical evidence whatsoever to 
support these claims, particularly on the matters of whether 
the veteran has current disabilities of the right and left 
knees.  As the current record does not reflect even prima 
facie claims for service connection for right and left knee 
disabilities, VA medical opinion as to the etiology of these 
claimed disabilities is unnecessary.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the matters decided herein, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters decided 
herein, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for complaints 
regarding or treatment for a deviated nasal septum, or any 
right or left knee problems, and examination of nose, 
sinuses, and lower extremities was normal on separation 
examination in July 1977.  

The report of a November 1978 VA examination reflects a 
normal examination of the nose, sinuses, mouth, and throat.  
Musculoskeletal examination revealed normal strength and full 
range of motion in the knees.  

Records of private treatment dated in December 1995 reflect 
that the veteran was seen for complaints of upper back pain; 
however, these records are negative for any complaints 
regarding or treatment for the knees or a deviated nasal 
septum.  

During the December 2005 DRO hearing, the veteran asserted 
that he injured his knees after multiple parachute jumps in 
service.  He reported that he saw his doctor in his unit, but 
that he never went to the hospital for his knees in service.  
The veteran also asserted that he had a deviated nasal septum 
as a result of a nose fracture incurred in service, adding 
that he had surgery for a deviated nasal septum between 
January 1988 and December 1989.  He stated that he was not 
currently receiving treatment for his knees or a deviated 
nasal septum, and that he had never received medical 
treatment for the knees in the past.

Despite the veteran's assertion that he has a deviated nasal 
septum and right and left knee disabilities related to 
service, there is no medical evidence of a current diagnosis 
regarding a deviated nasal septum or the knees.  Rather, the 
veteran himself reported during the December 2005 hearing 
that he is not currently receiving treatment for these 
conditions, and that he has not previously received treatment 
for the knees.  Based on the foregoing, the Board finds that 
the medical evidence in this case fails to establish that the 
veteran has current disabilities involving a deviated nasal 
septum or the knees.  In reaching this conclusion, the Board 
has considered the fact that the veteran reportedly underwent 
surgery for a deviated nasal septum in 1988 or 1989; however, 
a successful service connection claim requires evidence of a 
current disability at the time of claim, as opposed to some 
time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  Therefore, while, as discussed above, the 
records regarding the veteran's reported surgery in 1988 or 
1989 are unavailable, even if the veteran did have a deviated 
nasal septum at that time, this reported surgery is fifteen 
years before the veteran filed his claim for service 
connection, and could not constitute a current disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin, 155 F. 
3d 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In the instant case, the claims for service connection for a 
deviated nasal septum, for right knee  disability, and for 
left knee disability must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.  

In addition to the medical evidence, in adjudicating the 
claims, the Board has considered the assertions of the 
veteran and his representative.  To whatever extent either 
attempts to support the claims for service connection on the 
basis of assertions, alone, this evidence must fail.  As 
indicated above, each claim for service connection turns on 
the medical matter of current disability.  Questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran nor his representative are not 
shown to be other than laymen without the appropriate medical 
training and expertise, neither is not competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports any of the claims, that doctrine 
is not for application, and the veteran's claims for service 
connection for a deviated nasal septum, for a right knee 
disability, and for a left knee disability must be denied. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for a deviated nasal septum is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The Board notes, initially, that the veteran last underwent 
VA evaluation of his service-connected deafness, left ear, 
and scars due to trauma, both shins, in January 2005.  

In his May 2006 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the veteran's 
representative indicated that the veteran had surgical 
reconstruction of his left ear in 1988 and his deafness had 
been gradually worsening.  In his December 2008 Informal 
Hearing Presentation (IHP), the veteran's representative 
indicated that the veteran's deafness of the left ear had 
worsened since his January 2005 VA examination.  Under these 
circumstances, and to ensure that the record reflects the 
current severity of the veteran's deafness of the left ear, 
the Board finds that a more contemporaneous audiological 
evaluation is needed to fully evaluate this service-connected 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As regards the service-connected scars of the shins, on VA 
examination in January 2005, the examiner indicated that the 
veteran had scars on both lower extremities, and found that 
neither of these scars were tender on palpation and there was 
no inflammation.  During the December 2005 DRO hearing, the 
veteran's representative reported that the veteran's scars 
were painful and tender at times, and became inflamed.  In 
his May 2006 VA Form 646, the representative reiterated that 
the veteran reported that his scars were painful, tender at 
times, and became inflamed.  In his December 2008 IHP, the 
veteran's representative indicated that the veteran's scars 
on both shins had worsened since his January 2005 VA 
examination.  

The Board finds that the veteran's description of his scars 
as painful and tender, reflects a worsening since the January 
2005 VA examination.  Accordingly, to ensure that the record 
reflects the current severity of the veteran's service-
connected scars, both shins, the Board finds that a more 
contemporaneous examination, responsive to the pertinent 
rating criteria, is also needed to properly evaluate this 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Hence, the RO should arrange for the veteran to undergo VA 
audiological evaluation  and dermatological examination, by 
appropriate individuals, at a VA medical facility.  The 
veteran is hereby advised that failure to report for any 
scheduled evaluation and/or examination, without good cause, 
shall result in denial of the claim(s) for increase.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled evaluation 
and/or examination, the RO must obtain and associate with the 
claims file any copy(ies) of notice(s) of the date and time 
of the evaluation and/or examination sent to the veteran by 
the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and the record before the examiners is complete, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA audiological evaluation and 
dermatology examination, by an 
audiologist and an appropriate physician, 
respectively, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each individual 
designated to examine the veteran, and 
each report should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with a complete rationale 
for any conclusions reached, in a printed 
(typewritten) report.

The audiologist should conduct audiometry 
and speech discrimination testing.  

The dermatology examiner should provide 
findings responsive to the criteria for 
rating scars, to include scar 
measurements, and should indicate whether 
the scars are superficial, stable or 
unstable, painful on examination, or 
limit the function of the part affected.  

4.  If the veteran fails to report to any 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
evaluation and/or examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased rating remaining on appeal.  If 
the veteran fails, without good cause, to 
report to any scheduled evaluation and/or 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


